Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-17 and 20 are pending as of the reply and amendments filed on 12/23/21. Claims 1-13, 18-19, and 21 have been canceled. 
Claims 14-17 and 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treatment of multiple myeloma or lymphoma comprising administering a combination of compound A or B, and daratumumab provides a synergistic effect that is not taught or suggested by the prior art. Laubach, Expert Rev. Hematol., vol. 7(1), pp. 97-111, publ. 2014, of previous record, represents the closest prior art. Laubach teaches different therapies for relapsed or refractory multiple myeloma, and teaches such therapies to include HDAC6 inhibitors such as rocilinostat (compound A), as well as inhibitory antibodies such as daratumumab, but doesn’t teach or suggest combining these agents together for treatment. Furthermore, Applicants have provided evidence showing the claimed combination exhibits a synergistic effect against lymphoma in a mouse model (Fig. 4A), which is not taught or suggested by the prior art. 



Conclusion
Claims 14-17 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627